Citation Nr: 0828037	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
neuropathic pain of the right lower extremity and groin, 
status post ilioinguinal and iliohypogastric neurectomies 
following right inguinal hernia repair, currently evaluated 
as 40 percent disabling.

2.  Entitlement to service connection for a left elbow 
condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1981.  The veteran
served in the U.S. Army Reserves (USAR) between February 1981 
and November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran's service-connected neuropathic pain of the 
right lower extremity and groin, status post ilioinguinal and 
iliohypogastric neurectomies following right inguinal hernia 
repair is not manifested by severe, incomplete paralysis of 
the sciatic nerve, with marked muscular atrophy.

2.  The competent medical evidence does not show the veteran 
has a left elbow disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for service-connected  neuropathic pain of the 
right lower extremity and groin, status post ilioinguinal and 
iliohypogastric neurectomies following right inguinal hernia 
repair have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8520 (2007).  

2.  A left elbow disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The RO provided notice to the veteran 
with respect to the issues currently on appeal in 
correspondences dated in August 2005 and June 2006.  In both 
of these, the RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits.  Also in both of these, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claims.

In the June 2006 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  In regards to assigning a disability rating, the 
RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and durations of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  This correspondence satisfied the 
notice requirements for increased ratings claims identified 
by the Court in Vazquez-Flores v. Peake 22 Vet. App. 37 
(2008).  

Regarding timing of the notice, after providing the veteran 
with fully compliant notice, the RO readjudicated the claim 
and issued a supplemental statement of the case in November 
2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO was only able to obtain a partial 
portion of the veteran's service medical records.  Despite 
that not all of the veteran's service medical records could 
be obtained, the Board finds that the duty to assist in 
acquiring these records has been satisfied.  In February 
2004, the RO requested the veteran's service medical records 
from his Reserve unit.  Later that month, the RO received a 
partial portion of those records.  In February 2004, the RO 
sent an email to the Records Management Center (RMC) 
requesting the veteran's service medical records.  The RO 
received a negative reply from that agency.  Also in February 
2004, the RO submitted a request for the veteran's service 
medical records through Personnel Information Exchange System 
(PIES).  The RO received a response in March 2004 that the 
veteran's partial records had been sent.  The RO also 
requested the veteran's records from the Wisconsin ANG in 
June 2006.  In response, the Wisconsin ANG informed the RO 
that the veteran was not a member of the Wisconsin ANG and no 
record had been found.  In a memorandum dated in August 2006, 
the RO declared a Formal Finding on the Unavailability of 
Service Medical Records.  In light of these actions taken, 
the Board finds that further efforts to obtain these records 
would be futile and that no further action is necessary.  See 
38 C.F.R. § 3.159(c)(1) (2007).  

Other steps the RO took to assist the veteran in developing 
these claims included obtaining his records from the Social 
Security Administration and providing him with VA medical 
examinations.  The veteran was provided with a VA medical 
examination for both claimed conditions in June 2006.  The 
veteran had previously been provided with a VA examination of 
his right leg in October 2005.  Reports of these examinations 
have been associated with the claims file.
  
The veteran has not identified any medical records relevant 
to the claim that have not been associated with the claims 
file.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.



II.  Increased Rating for the Right Leg Disability

        Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

There is no diagnostic code for the veteran's particular 
service-connected right leg disability.  When an unlisted 
disease is encountered, rating by analogy is permitted 
pursuant to 38 C.F.R. § 4.21 (2007).  In such a situation, 
the veteran is rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Id.  Here, the veteran's service-connected 
neuropathic pain of the right lower extremity and groin is 
currently rated by analogy to paralysis of the sciatic nerve 
pursuant to Diagnostic Code 8520 and evaluated as 40 percent 
disabling thereunder.  38 C.F.R. § 4.124, Diagnostic Code 
8520 (2007).  Diagnostic Code 8520 provides for a higher 
rating of 60 percent for severe, incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy.  Id.  

        Analysis

In evaluating the veteran's service-connected neuropathic 
pain of the right lower extremity and groin, status post 
ilioinguinal and iliohypogastric neurectomies following right 
inguinal hernia repair, the Board first acknowledges that the 
veteran is also service-connected for a right inguinal hernia 
and a low back disability.  According to the June 2006 VA 
examination report, these disabilities may produce the same 
manifestations.  Evaluating the same manifestation under 
different diagnoses amounts to pyramiding and is to be 
avoided.  38 C.F.R. § 4.14 (2007).  Here, a rating decision 
dated in December 2005 shows that the veteran's complaints of 
paresthesia in the distribution of the right genitofemoral 
nerve and chronic pain in the groin area were considered in 
the assignment of a 30 percent rating for right inguinal 
hernia.  A rating decision dated in September 2006 also 
showed that the RO considered the veteran's limited range of 
motion in the thoracolumbar spine to support the assignment 
of a 20 percent rating for his low back disability.  The 
Board, therefore, will consider the severity of the veteran's 
disability currently on appeal-neuropathic pain of the right 
lower extremity and groin-without taking into consideration 
the signs and symptoms already considered in evaluating his 
related service-connected disabilities that are rated 
separately.

The Board has reviewed all of the medical evidence pertaining 
to the issue on appeal, the most pertinent of which includes 
three VA examination reports and VAMC treatment records.  The 
veteran's VAMC treatment records showed that he received 
treatment for groin pain and right leg pain on numerous 
occasions.  According to an outpatient electromyograph (EMG) 
consultation note, dated in October 2004, strength in the 
bilateral lower extremities was 5/5 (normal).  In a primary 
care note, dated in August 2007, Dr. N.V. noted strength in 
the right lower extremity to be 4/5.  Many other treatment 
notes reflected similar findings.

In the first VA examination report, dated in October 2005, 
Dr. R.S. found peripheral nerves of the right inguinal area 
to reveal a paresthesia in the distribution of the right 
genitofemoral nerve.  The veteran's subjective complaints 
included ongoing sharp pain radiating down to the right leg.  

In the second VA examination report, dated in June 2006, the 
veteran described localized pain in the medial aspect of the 
right thigh, with occasional radiation to the lower leg.  The 
VA examiner noted that the veteran was followed by the pain 
clinic for this condition, where he received nerve blocks.  
The veteran also took Topiramate and Elavil for the pain.  
The VA examiner discussed the previous EMG findings, noting 
that they showed neuropathy of the right lower extremity.  
The veteran also had decreased sensation in the ilioinguinal 
and obturator nerves.  

According to the third VA examination report, dated in 
October 2007, the veteran complained of an increase in pain 
since his last examination.  The pain was a "10/10" and 
originated in the right groin and radiated down to the right 
foot.  The veteran was unable to identify palliative or 
provocative factors.  The pain was constant and the veteran 
denied any relief during a 24-hour period.  The veteran 
reported worsening weakness in the right lower extremity 
since the last examination.  The veteran did not have foot 
drop.  The veteran described difficulty getting out of bed 
and an inability to walk more than one-half block without 
significant worsening of his pain.  The veteran needed to use 
a cane to ambulate prolonged distances.  

On physical examination, Dr. A.V. described muscle tone in 
the right lower extremity as "normal."  Muscle strength was 
2/5 in all tested groups of the right lower extremity, in 
comparison with 4/5 in the left lower extremity.  Dr. A.V., 
however, described the veteran's effort as "very poor."  
The veteran was unable to sense pinprick, light touch, or a 
10-gram monofilament in all tested dermatomes of the right 
lower extremity extending from the plantar surface of the 
foot to the right inguinal scar.  The veteran's bipatellar 
reflexes were intact.  The doctor described the veteran's 
gait as "slightly antalgic," but noted he was able to 
ambulate without the assistance of a cane.

Upon reviewing the medical evidence, the Board finds no basis 
for assigning a rating in excess of 40 percent for the 
veteran's service-connected neuropathic pain of the right 
lower extremity and groin, status post ilioinguinal and 
iliohypogastric neurectomies following right inguinal hernia 
repair.  The veteran's ability to ambulate with only slight 
impairment and the absence of foot drop indicate that the 
disability is not marked by "severe" paralysis.  38 C.F.R. 
§ 4.124, Diagnostic Code 8520.  Moreover, there is no 
evidence to support a finding that this disability is 
manifested by marked muscular atrophy.  On numerous occasions 
the veteran's strength in the right lower extremity was 
either 4/5 or 5/5, indicating normal or nearly normal 
strength.  The only time the veteran's strength was noted to 
be worse than that was upon examination in October 2007.  
However, in light of the VA examiner's observation concerning 
the veteran's effort, the Board does not find this purported 
muscle weakness to be an accurate indicator of the veteran's 
functional loss.  See 38 C.F.R. § 4.40 (2007).  The VA 
examiner's description of the veteran's muscle tone as 
"normal" is also not supportive of a rating higher than 40 
percent.  

        Essentials of Evaluative Rating

The Board has also considered the assignment of an 
extraschedular evaluation for the veteran's service-connected 
right leg disability, but does not find that the competent 
medical evidence warrants such an evaluation here.  There is 
no evidence of record that the veteran's service-connected 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Service Connection

        Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is usually required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2007).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2007).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        

Analysis

In a statement dated in June 2005, the veteran alleged he had 
tendinitis and arthritis in the left elbow.  The veteran 
described these conditions as "severe."  In his substantive 
appeal, dated in October 2006, the veteran alleged his elbow 
condition was the result of heavy lifting.  

The Board has reviewed all of the medical evidence in the 
claims file, but finds there to be no competent evidence of a 
current left elbow disability.  In a VA examination report, 
dated in June 2005, Dr. B.S. discussed the veteran's 
subjective complaints and history regarding an elbow 
disorder.  The veteran told the doctor that his left elbow 
pain began several years earlier and that he had been seen at 
the Great Lakes Naval Base in 2002 for this condition.  The 
veteran reported experiencing pain "all the time."  The 
veteran was unable to elaborate what aggravated or relieved 
the pain.  

On examination, the doctor found the elbow to be without 
swelling, erythema, or edema.  Range of motion was from zero 
to 130 degrees and repetitive range of motion produced no 
decrease in range of motion, increased pain, weakness, 
fatigability, lack of endurance, or lack of coordination.  
Tinel's sign was negative and flexor and extensor strength 
was 5/5.  Sensation to light touch was preserved throughout.  
X-rays of the left elbow were normal.  Dr. B.S. also noted 
that an EMG conducted in 2004 had been negative for ulnar or 
median neuropathy.  Based on the current negative clinical 
examination and the previous EMG findings, Dr. B.S. concluded 
that the veteran's elbow was normal and that no diagnosis 
could be provided.  The VA examination report, therefore, 
does not support the veteran's claim.  

The Board recognizes that in certain circumstances lay 
evidence may be competent to establish a disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The only statements the veteran has provided were that he had 
severe tendinitis and arthritis.  The veteran, however, is 
not competent to diagnosis either of these conditions.  See 
id. (noting that whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board).

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of the left 
elbow has been clinically shown, the Board has no basis upon 
which to grant compensation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  An increased rating for service-connected neuropathic 
pain of the right lower extremity and groin, status post 
ilioinguinal and iliohypogastric neurectomies following right 
inguinal hernia repair, currently evaluated as 40 percent 
disabling, is denied.

2.  Service connection for a left elbow disorder is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


